ORDER PER CURIAM AND NOW, this 26th day of October, 2017, the Petition for Certification of Question of Law submitted by the United States Court of Appeals for the Third Circuit is GRANTED. This Court shall consider the following issues: Whether, under Pennsylvania law, a manufacturer has a duty to warn about the asbestos-related hazards of component parts it has neither manufactured nor supplied? If such a duty exists, what is the appropriate legal test to determine whether the company is in fact liable for failing to warn about the risks of asbestos? The parties are directed to submit briefs limited to these issues in accordance with the briefing schedule established by the Prothontary. The matter shall be listed for oral argument.